DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3, line 3, it is believed “linearizes non-linear response” should read –linearizes a non-linear response-- or –linearizes non-linear responses--.
Claim 6, line 3, it is believed “an inputs” should read –an input--.
 Claim 6, line 4, it is believed “into normalized” should read –into a normalized--.
  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  In this case “compensation means” is being interpreted under 112(f).  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “compensation means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In the instant disclosure the examiner could only find recitations as to what the compensating means does, but not however the actual structural equivalent component that it actually is.  For example is the compensation means a computer with a non-transitory medium configured to perform a function, or is the compensating means simply a person using some mathematical equation to perform the function recited.  The instant disclosure in no way actually describes or shows the noted means.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	As to claims 4-9, the examiner find the claims unclear as they appear to be steps in a system claim without being tied to any structure to performing the steps.  In other words they appear to be an intended use of an apparatus.  Therefore it is unclear what particular structure applicant is intended to cover in just presenting a series of intended use claims.  For example due the use claims require a special purpose computer, or are they just intended uses that a human is capable of doing with the system as claimed.
The examiner is however interpreting the claims as positively limiting for compact prosecution.  However, until the claims are linked to a particular structure or class of structures, they are non-limiting other than the prior art need be capable of the intended use, which any general purpose computer for example could be programmed to do.
	As to claim 6, lines 12-13, and similarly in claim 14, the examiner is unclear as to what a high degree equation that is a “quantic equation” means.  The examiner firstly notes that the claim does say that the high degree equation is represented by equation 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malinkevich (U.S. PGPub No. 2010/0149551 A1).
 	As to claims 1 and 10, Malinkevich discloses and shows in figure 1, a method for compensating non-linear response characteristics in phase-shifting deflectometry comprising steps of: 
 	 generating a pattern by a pattern generating portion (10) and projecting the same to a measurement object (16) ([0004]);  
 	obtaining an image of a deformed pattern reflected from the measurement object 
by a detector (12) ([0004]);  
 	linearizing non-linear responses on the basis of a look up table considering non-linear response characteristics of the pattern generating portion and the detector by a compensation means ([0025]; [0026]; [0028]; where the non-linear intensity is inherently a direct result of both the projector pattern and CCD as known in the art, therefore the 
 	compensating phase-shifting amounts generated due to non-linear response characteristics by the compensation means ([0026], ll. 1-6; [0028]) 
The subject matter of claims 1 and 10 relate in that the technical features of method claim 10 are in each case suitable for implementing the apparatus of claim 1, therefore the apparatus is inherent, in view of the above method rejection.
Claim(s) 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (U.S. PGPub No. 2007/0115484 A1).
 	As to claims 1 and 10, Huang discloses and shows in figure 1, a method for compensating non-linear response characteristics in phase-shifting deflectometry comprising steps of: 
 	 generating a pattern (via DLP projector 110) by a pattern generating portion and projecting the same to a measurement object (labeled as object in figure 1) ([0012], ll. 1-4);  
 	obtaining an image of a deformed pattern (inherent in measuring a non-planar object as explicitly shown in figure 1) reflected from the measurement object 
by a detector (i.e. the color or B/W camera 120 and 130 respectively) ([0013], ll. 1-6);  
 	linearizing non-linear responses on the basis of a look up table considering non-linear response characteristics of the pattern generating portion and the detector by a compensation means ([0043]; [0052]);  and 

The subject matter of claims 1 and 10 relate in that the technical features of method claim 10 are in each case suitable for implementing the apparatus of claim 1, therefore the apparatus is inherent, in view of the above method rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. in view of Jia et al. (U.S. PGPub No. 2007/0206204 A1).
As to claim 2, Huang discloses a system for compensating non-linear response characteristics in that where the detector is a camera ([0011], ll. 7-11).
Huang does not explicitly disclose a phase-shifting deflectometry, wherein the pattern generating portion is a screen for generating a pattern.
However, Jia does disclose in ([0023], ll. 1-3) that for emitting structured light it is a mere matter of design choice to pick between using a DLP (such as used in Huang) or a Liquid crystal Display (LCD) projector.  The examiner is interpreting display of the LCD projector as a form of screen.

 	As to claim 3, Huang discloses a system for compensating non-linear response characteristics in phase-shifting deflectometry, wherein the compensation means 
linearizes non-linear response on the basis of a look up table (i.e. LUT) considering 
non-linear response characteristics of the screen and the camera (inherent in measuring the light that is the direct result of interacting with both structures mentioned) ([0052]). 
	As to claims 4 and 12, Huang discloses a method and system for compensating non-linear response characteristics in phase-shifting deflectometry, wherein measured camera intensities are normalized at predetermined steps from a minimum value (Il) to a maximum value (Ih) of overall screen brightness of the screen (where the intensity values are again inherently a direct value related to the intensity of the screen), a non-linear response characteristic graph (Fig. 6a) is calculated by normalization, and the non-linear response characteristic is converted into a linear response characteristic on the basis of a look up table (i.e. LUT) (Figs 6a-6b; [0049], ll. 1-11; [0052]). 
 Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. in view of Wang et al. (NPL: Advanced iterative algorithm for phase extraction of randomly phase-shifted interferograms) further in view of applicant’s own admitted prior art (AAPA hereinafter).
As to claim 11, Huang does not explicitly disclose a method for compensating non-linear response characteristics in phase-shifting deflectometry, wherein the step of compensating the phase-shifting amounts allows computing the phase-shifting amounts by applying AIA  phase-shifting algorithm, and comprises steps of: a first step of computing the phase-shifting amounts by applying AIA  phase-shifting algorithm, followed by setting up any initial phase-shifting value; a second step of calculating a 
phase distribution on the basis of a phase-shifting value a third step of updating a phase-shifting value on the basis of a calculated phase distribution;  and a fourth step of repeating the second and third steps until a difference between the phase-shifting value and the updated phase-shifting value becomes equal to less than a set convergence value. 
	However, Wang does disclose in (page 1671, right column, ll. 1-3 and 7-11; page 1672, right column, ll. 5-13; page 1673, right column, ll. 22-25 and left column, ll. 6-9) the use of an AIA  comprising a first step of using a phase shifting amount (δi) by applying the AIA  algorithm then setting up any initial phase-shifting value (as disclosed e.g. π/2).  Then calculating the phase distribution (Iijt).  Updating the phase-shifting value on the basis of the calculated phase (via. Step 2’s iteration).  Lastly the steps (i.e. step 3) are repeated until the difference between the phase-shifting value and the updated phase-shifting value become equal to less than a set convergence value.  The examiner further notes that applicant appears to disclose that using AIA  in this matter is 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Huang with the use of a method for compensating non-linear response characteristics in phase-shifting deflectometry, wherein the step of compensating the phase-shifting amounts allows computing the phase-shifting amounts by applying AIA  phase-shifting algorithm, and comprises steps of: a first step of computing the phase-shifting amounts by applying AIA  phase-shifting algorithm, followed by setting up any initial phase-shifting value; a second step of calculating a phase distribution on the basis of a phase-shifting value a third step of updating a phase-shifting value on the basis of a calculated phase distribution;  and a fourth step of repeating the second and third steps until a difference between the phase-shifting value and the updated phase-shifting value becomes equal to less than a set convergence value in order to provide the advantage of using a known algorithm in a known manner to output a phase shifting error correction in a simple, fast and fully automatic manner (Abstract, ll. 5-6).
	Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
As to claims 5 and 13, the prior art taken alone or in combination fails to teach or disclose a method or system for compensating non-linear response characteristics in 
phase-shifting deflectometry, wherein in a non-linear response characteristic graph, a normalized linear response characteristic model equation of the following equation 1 which linearly connects a minimum value (I.sub.min) and a maximum value (I.sub.max) is generated: Y.sub.linear_model=.alpha.X+.beta.  [Equation 1] in the equation 1, X 
represents screen brightness values (X=0, 1, 2, 3, 4 .  . . , 255) which are provided as inputs before compensation, .alpha.  and .beta.  represent coefficient values which linearize response characteristics according to screen brightness values and which are provided respectively by .alpha.=(I.sub.max-I.sub.min)/255 and .beta.=I.sub.min, and a normalized linear response characteristic model value is Y.sub.linear_model therethrough in combination with the entirety of elements of instant claims 5 and 13. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833.  The examiner can normally be reached on Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael P LaPage/Primary Examiner, Art Unit 2886